DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 04/22/2022 has been entered. Claims 1-15 remain pending in the application.  
Response to Arguments
Applicant's arguments filed on 04/22/2022 have been fully considered but they are not persuasive. 
Applicant, in page 9 of the remarks asserts Smith (U.S. Pre-Grant Publication No. 2016/0319801) does not teach the claimed recesses for receiving first and second main laminate components of the presently claimed subject matter because in Smith, panels 106a-c and spar caps 112a-112b are co-infused to form a unitary structure, citing paragraphs [0055], [0056] of Smith. The examiner respectfully disagrees. The process taught by Smith does teach the panels and spar caps are co-infused to form a unitary structure as the end product. However, this fact does not change that Smith’s spar cap regions 108a and 108b form recesses for receiving laminate components 112a and 112b. It is also noted that Applicant’s own disclosure also forms a unitary structure as the end product without an unfilled recess due to the bonding process. Therefore, if the end structure of Smith having an unitary structure prevents from recognizing the recesses, applicant’s own disclosure would also fail to meet the written description requirement as Applicant’s own disclosure also teaches a unitary structure with panels (core elements) and spar caps formed integrally from bonding. The paragraphs cited by the applicant, paragraph [0056] is the very evidence that Smith in fact teaches a first recess for receiving a first main laminate component and a second recess for receiving a second main laminate product as paragraph [0056] of Smith teaches “a plurality of pultruded strips 110 (main laminate component) are stacked one on top of another in (received in) the first spar region 108 (first recess) a to form a first spar cap 112 a.”
In page 10 of the remarks, Applicant asserts Smith does not teach a second resin required by dependent claim 2 or the ability to attach the first and second main laminates within the recess with an adhesive required by dependent claim 4. However, it is noted that Dahl (U.S. Pre-Grant Publication No. 2015/0314537) is the primary reference used in the 103 rejection and Dahl teaches secondary resin (epoxy based adhesive injected into the cavity to attach the first spar to the recess; paragraph [0113]). The combination of claim 1 modifies Dahl’s method having a one spar cap configuration to incorporate Smith’s two spar caps configurations. Therefore, Dahl’s method of injecting epoxy based adhesive would be applied for attaching both the first and second laminates within the first and second recesses. 
In pages 10 and 11 of the remarks, Applicant asserts the combination of Dahl and Smith would result in formation of single recess with a unitary element consisting of two spar caps and the panels arranged in the single recess. It is noted that the spaces between Smith’s panels 106a, 106b and 106c form two recesses denoted as 108a and 108b in figure 9 of Smith. 

    PNG
    media_image1.png
    254
    522
    media_image1.png
    Greyscale
Therefore, even if the combination results in two spar caps and the panels arranged in the single recess, the panels themselves would form two recesses for receiving the two spar caps. Therefore, even the modification suggested by the Applicant would form the claimed invention.
Applicant also asserts there is no motivation to modify Dahl with Smith. The examiner also disagrees. As clearly stated in the page 3 of the Non-Final Rejection dated 01/24/2022, Smith teaches a motivation that two spar caps accommodate two shear webs which can transfer loads effectively (paragraph [0004]). Therefore, there is a clear motivation to modify Dahl to incorporate Smith’s configuration having two spar caps received in two recesses formed by three core elements as the two spar caps can transfer loads effectively.
For these reasons above, the 35 U.S.C. 103 rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (U.S. Pre-Grant Publication No. 2015/0314537), in view of Smith (U.S. Pre-Grant Publication No. 2016/0319801).

As per claim 1, Dahl discloses a method of manufacturing a wind turbine blade (5), the method comprises the steps of: laying up a number of first layers (178; figure 3) of a first fibre material (fibre glass layers; paragraph [0111]) in a mould (150), the first layers defining an outer side surface of the wind turbine blade (as shown; figure 3), arranging a number of core elements (182, 184) of a core material on top of said first number of layers (as shown; figure 3), further laying up a number of second layers of the first fibre material on top of at least said number of core elements, the second layers defining an inner side surface of the wind turbine blade (a number of inner skin layers, e.g., glass fibres, is arranged on top of the outer skin layers 178 and core material 182, 184; paragraph [0111]), infusing said first fibre material and core elements with a first resin, substantially curing said first resin to form a sandwich structure of the wind turbine blade (resin supplied to the mould cavity and the resin is cured; paragraph [0112]), arranging a number of main laminate (160) components in a corresponding number of recesses (176) formed by said number of core elements (182, 184), attaching said main laminate components to the sandwich structure to form a blade shell part of the wind turbine blade (via adhesive between surface of recess 176 and spar cap 160; paragraph [0113]).
Dahl does not explicitly disclose wherein a central core element is arranged between least two side core elements, wherein said at least two side core elements are spaced apart from the central core element  in a chordwise direction to form a first recess for receiving a first main laminate component and a second recess for receiving a second main laminate component. However, Dahl does teach a recess formed between core elements for receiving a laminate component to form a spar cap (see figure 3). 
Smith is an analogous prior art in that It deals with a method of making a wind turbine blade. Smith teaches wherein a central core element (106b; figure 9) is arranged between least two side core elements (106a, 106c), wherein said at least two side core elements are spaced apart from the central core element in a chordwise direction to form a first recess (108a) for receiving a first main laminate component (112a) and a second recess (108b) for receiving a second main laminate component (112b). Smith uses the abovementioned arrangement having a central core element between two side core elements to form two spar caps to accommodate two shear webs (figure 1) which can transfer loads effectively (paragraph [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s wind turbine blade to incorporate Smith’s arrangement having a central core element between two side core elements forming recesses to receive laminate components to form two spar caps because as Smith teaches, the two spar caps can effectively transfer loads (paragraph [0004]).

As per claim 2, Dahl in view of Smith, discloses the method according to claim 1. Dahl further discloses wherein at least one of said first and second main laminate components comprises a plurality of layers of a second fibre material arranged in a stacked configuration (spar cap 160 comprising a plurality of stacked fibre-reinforcement layers; paragraph [0132]), wherein said at least one of the first and second main laminate components is attached by infusing said second fibre material with a second resin and then curing said second resin (epoxy based adhesive (second resin) is injected into the cavity and then cured in order to attach the first spar 160 to recess 176; paragraph [0113]).

As per claim 3, Dahl, in view of Smith, discloses the method according to claim 2. Dahl further discloses wherein said plurality of layers of the second fibre material is laid up directly in the first or second recess (spar cap 160 directly laid up on recess 176; figure 3).

As per claim 4, Dahl in view of Smith, discloses the method according to claim 1. Dahl further discloses wherein at least one of said first and second main laminate components is manufactured separately from the wind turbine blade using a main laminate mould (spar cap 160 is pre-manufactured; paragraph [0113]), and then attached to the sandwich structure using an adhesive (spar cap 160 is attached via adhesive; paragraph [0113]).

As per claim 9, Dahl in view of Smith, discloses the method according to claim 1. Dahl further discloses a wind turbine blade manufactured according to claim 1, the wind turbine blade (10; figure 1) extending from a blade root (16) to a tip end (14) in a longitudinal direction and further from a leading edge (18; figure 2) to a trailing edge (20) in a chordwise direction, the wind turbine blade (10) comprises at least one blade shell part (136) having an outer side surface and an inner side surface, (as shown; figure 3) the at least one blade shell part (136) comprises a sandwich structure having a number of first layers (178; figure 3) of a first fibre material (fibre glass layers; paragraph [0111]), at least two side core elements (182, 184) and a number of second layers of the first fibre material (a number of inner skin layers, e.g., glass fibres, is arranged on top of the outer skin layers 178 and core material 182, 184; paragraph [0111]), a recess (164) between two side core elements (182, 184), wherein a main laminate (160) is arranged in the recess (as shown; figure 3) characterised in that said second number of layers of a first fibre material extends along the core elements  (as shown; figure 3), and further along the first number of layers within the recesses  (as shown; figure 3).
Dahl does not explicitly disclose a central core element, wherein the wherein the central core element are spaced apart from the at least two side core elements to form a first recess and a second recess, and wherein said second number of layers of a first fibre material extends along the central core element, the least two side core elements and further along the first number of layers within the first and second recesses. However, Dahl does teach a recess formed between core elements for receiving a laminate component to form a spar cap (see figure 3). 
Smith is an analogous prior art in that It deals with a method of making a wind turbine blade. Smith teaches wherein a central core element (106b; figure 9) is arranged between least two side core elements (106a, 106c), wherein said at least two side core elements are spaced apart from the central core element in a chordwise direction to form a first recess (108a) for receiving a first main laminate component (112a) and a second recess (108b) for receiving a second main laminate component (112b). Smith uses the abovementioned arrangement having a central core element between two side core elements to form two spar caps to accommodate two shear webs (figure 1) which can transfer loads effectively (paragraph [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s wind turbine blade to incorporate Smith’s arrangement having a central core element between two side core elements forming recesses to receive laminate components to form two spar caps because as Smith teaches, the two spar caps can effectively transfer loads (paragraph [0004]).

As per claim 10, Dahl, in view of Smith, discloses the wind turbine blade according to claim 9. Dhal further discloses wherein the at least one of the first and second main laminates comprises a plurality of layers of a second fibre material infused with a second resin (spar cap 160 comprising a plurality of stacked fibre-reinforcement layers embedded in epoxy matrix material; paragraphs [0131], [0132]).

As per claim 11, Dahl, in view of Smith, discloses the wind turbine blade according to claim 10. Dhal further discloses wherein said first resin is equal to said second resin, and/or said first fibre material is equal to said second fibre material (both the first and second fibre material are glass fibre; paragraph [0111]).

Claims 5-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhal, in view of Smith and Mikkelsen et al. (U.S. Pre-Grant Publication No. 2010/0189973), hereinafter “Mikkelsen”.

As per claims 5-8, Dahl, in view of Smith, discloses the method according to claims 1 and 2. Dahl does not explicitly teach wherein the first resin is introduced into at least the central core element via a central inlet channel located between said first and second recesses (claim 5), wherein said first resin is introduced into the first fibre material via second flow channels integrated into the central core element (claim 6), wherein the second resin is introduced into at least the second fibre material via a central inlet channel located between said first and second main laminate components (claim 7), and wherein said second resin is introduced into the second fibre material via first flow channels integrated into the central core element (claim 8).
Mikkelsen is an analogous prior art in that it deals with a method of making a wind turbine blade via vacuum infusion. Mikkelsen teaches a core block (30; figure 3) having a resin distribution network with flow channels (31, 32, 33; figure 3) that is usable in combination with a resin inlet channels (225-228; figure 10) located at the core (figures 10, 11a-11h). Mikkelsen teaches the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s method of resin distribution and the cores to incorporate Mikkelsen’s resin distribution system having inlet channels located at the cores in combination with the cores with integrally formed resin distribution network for both the first and second resin since as demonstrated by Mikkelsen, this produces a uniform distribution of the resin (figures 11a-11h) and the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]) with grooves optimized to supply liquid resin (paragraph [0101]).

As per claims 13 and 14, Dahl, in view of Smith, discloses the wind turbine blade according to claim 9. While Dahl does not explicitly teach a central core element, Dahl does teach the core elements (182, 184) having a top side, a bottom side and two opposing edge surfaces (as shown; figure 3). Dahl also does not teach wherein the central core element comprises an integrated resin flow network configured to guide uncured resin from a central inlet and along the central core element, optionally, further into the first and second main laminates (claim 13), and characterised in that the resin flow network comprises a number of grooves formed in at least one of the top side, the bottom side and the two opposite edge surfaces (claim 14).
Mikkelsen is an analogous prior art in that it deals with a method of making a wind turbine blade via vacuum infusion. Mikkelsen teaches a core block (30; figure 3) having a resin distribution network with flow channels (31, 32, 33; figure 3) configured to guide uncured resin from a central inlet and along the core element (as shown; figures 11a-11h) and wherein the resin flow network comprises a number of grooves formed in at least one of the top side, the bottom side and the two opposing edge surfaces (grooves 31, 32, 33; figure 3). Mikkelsen teaches the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s method of resin distribution to incorporate Mikkelsen’s resin distribution system having inlet channels located at the core in combination with the core with integrally formed resin distribution network for both the first and second resin since as demonstrated by Mikkelsen, this produces a uniform distribution of the resin (figures 11a-11h) and the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]) with grooves optimized to supply liquid resin (paragraph [0101]).

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12 and 15 were previously indicated to have allowable subject matter in the Non-Final Rejection dated 01/24/2022.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745